Citation Nr: 0815727	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for radiculopathy of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, the Board remanded this case due to 
inadequate evidence as to the existence of neurologic deficit 
and, if present, the cause for the left lower extremity.  It 
was noted in the remand that most of the medical evidence 
failed to adequately explain why the findings represent 
diabetic neuropathy or radiculopathy or a combination of both 
and that opinions without much of a factual foundation are 
not dispositive.  

Since the Board's remand, the veteran's file has been 
reviewed and a medical opinion has been issued.  However, the 
examiner failed to state his or her reasoning for the opinion 
rendered and there is no showing that the opinion is 
specifically related to the left lower extremity as 
requested.  The Court has held that a remand by either the 
Court or the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As such, the examiner is again requested to 
comply with the Board's remand directives, stated below.


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
neurological examination, preferably by a 
neurologist.  The purpose of the 
examination is to determine whether there 
is neurological impairment of the left 
lower extremity and if present, the cause.  
EMG testing should be conducted unless 
contraindicated.  The examiner should 
clearly establish whether there is 
radiculopathy or any other neurological 
findings consistent with the service 
connected low back disability.  It is 
requested that the examiner provide the 
reasons for his opinions (why findings 
represent diabetic neuropathy or 
radiculopathy).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



